Case: 13-1281    Document: 15    Page: 1   Filed: 07/18/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                      JOOVY LLC,
                        Plaintiff,
                           AND

                ALBERT T. FAIRCLOUGH,
                   Plaintiff-Appellant,
                            v.
                TARGET CORPORATION,
                   Defendant-Appellee.
                __________________________

                        2013-1281
                __________________________

    Appeal from the United States District Court for the
 Northern District of Texas in No. 06-CV-0616, Judge
 Royal Furgeson.
               __________________________

                      ON MOTION
                __________________________

    Before DYK, PROST, and O’MALLEY, Circuit Judges.
 PER CURIAM.
                       ORDER
Case: 13-1281       Document: 15     Page: 2   Filed: 07/18/2013




 JOOVY LLC   v. TARGET CORPORATION                           2

     Target Corporation moves to dismiss this appeal for
 lack of jurisdiction. Albert T. Fairclough has not respond-
 ed.
     This case arose out of a complaint filed by Joovy LLC
 in the United States Northern District of Texas, charging
 Target with infringement of U.S. Patent No. 5,622,375.
 The patent was issued to the appellant in this matter,
 Albert Fairclough. On appeal, this court held that the
 patent was invalid as anticipated by prior art.
     After this court’s mandate issued, the only remaining
 matter in the litigation was the payment of costs of
 $14,817.05 to Target. On April 13, 2012, Target’s counsel
 received payment of that amount from Joovy. In light of
 that payment, the case was terminated by the district
 court on April 30, 2012. On March 11, 2013, almost a
 year after termination of the case, the district court
 received a submission from Fairclough that was construed
 as a possible notice of appeal and transmitted to this
 court.
      The Supreme Court has made clear that the 30-day
 statutory deadline for seeking review in this court from
 an appealable ruling of a district court is jurisdictional
 and mandatory. See Bowles v. Russell, 551 U.S. 205
 (2007). To the extent that Fairclough was attempting to
 seek review of the underlying judgment or the termina-
 tion of the case with this court, the time for filing such an
 appeal has long passed. To the extent that Fairclough
 was seeking relief by the district court rather than this
 court, such request should be made clear in a subsequent
 filing with the district court.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion is granted. The appeal is dismissed.
     (2) Each side shall bear its own costs.
Case: 13-1281   Document: 15   Page: 3    Filed: 07/18/2013




 3                      JOOVY LLC   v. TARGET CORPORATION
                                 FOR THE COURT


                                 /s/ Daniel E. O’Toole
                                 Daniel E. O’Toole
                                 Clerk
 s26


 ISSUED AS MANDATE: July 18, 2013